NUMBER 13-14-00532-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


            IN RE STATE FARM LLOYDS AND RICHARD FREYMANN


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1

        Relators, State Farm Lloyds and Richard Freymann, have filed a petition for writ

of mandamus requesting that this Court direct respondent, the Honorable Rose Guerra

Reyna, Presiding Judge of the 206th District Court of Hidalgo County, Texas, to withdraw

her order denying relators’ verified plea in abatement and to enter an order abating the

suit for damages brought against relators by the real parties in interest, Roberto Guerrero

and Cynthia L. Sauceda, until sixty days after they provide relators with a notice letter for




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
their claim stating the specific, separate amounts for the claimed damages and attorney’s

fees. See TEX. INS. CODE ANN. § 541.154 (West, Westlaw through 2013 3d C.S.) (“Prior

Notice of Action”); id. § 541.155 (West, Westlaw through 2013 3d C.S.) (“Abatement”);

TEX. R. APP. P. 52.1 (“Commencement” of Original Proceedings). In addition, relators

request that this Court issue immediate temporary relief staying respondent’s order

denying the plea in abatement. See TEX. R. APP. P. 52.10 (“Temporary Relief”).

      The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the petition for writ of mandamus should be

denied for the reasons expressed in our opinion in In re State Farm Lloyds, Richard

Freymann, and Nathan Burris, No. 13-14-00347-CV, 2014 WL 4243701, at **4–9 (Tex.

App.—Corpus Christi Aug. 27, 2014, orig. proceeding) (mem. op).          Accordingly, the

Court DENIES the petition for writ of mandamus and request for immediate temporary

relief. See TEX. R. APP. P. 52.8(d).


                                                       PER CURIAM


Delivered and filed the
19th day of September, 2014.




                                            2